internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-118929-99 cc intl b3 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer business a ussub business b country x agreement c certain country x laws and government decrees generally applicable tax laws of country x country x taxes treaty statutory rate date d treaty rate e treaty rate f article g article h tam-118929-99 article i issue when applying the safe_harbor method of sec_1_901-2a should the statutory tax_rate or the lower treaty rate be used in the d factor conclusion the statutory rate should be used in the d factor under the regulatory safe_harbor method facts taxpayer is a domestic_corporation engaged with its affiliates in business a taxpayer owns indirectly of the stock of ussub a domestic_corporation engaged in business b through a permanent_establishment in country x ussub’s operations are conducted under agreement c with a controlled_entity of the government of country x agreement c obligates ussub to be subject_to and pay country x taxes imposed by certain country x laws and government decrees as in effect when agreement c was entered into ussub’s obligation under agreement c to pay country x taxes as provided for in these laws and government decrees is not affected by changes that may be made to country x law for the years under audit the total_tax imposed by these country x laws and government decrees on ussub consisted of a tax on business profits and an additional tax on after-tax profits during the same years the generally applicable tax laws of country x also imposed corporate_income_tax and an additional tax on the after-tax profits of non-country x corporations that are owned by foreign shareholders and operate in country x through a permanent_establishment the rate of additional tax under the generally applicable laws of country x is hereinafter referred to as the statutory rate the rate of additional tax applicable to ussub under agreement c was the same as the statutory rate an income_tax treaty was in effect between the u s and country x during the period under audit treaty the treaty allows country x to impose a tax on the business profits of u s_corporations that operate in country x through a permanent_establishment see article g of the treaty in addition under article h of the treaty country x is allowed to impose a tax at the treaty rate on the after-tax profits of u s_corporations that operate in country x through a permanent_establishment prior to date d the treaty rate of additional tax was treaty rate e a protocol to the treaty which reduced the treaty rate from treaty rate e to treaty rate f entered into force on date d on and after date d the treaty rate was treaty rate f treaty rates e and f were both lower than the statutory rate article i of the treaty specifically provides however that the reduced treaty rates do not apply to corporations like ussub operating under tam-118929-99 agreements such as agreement c agreement c was entered into before and continued to apply after the treaty went into effect as a result ussub remained subject_to and paid tax to country x on its business profits and after-tax profits at rates contractually fixed when agreement c was entered into by ussub during the audit period ussub was a dual_capacity_taxpayer as defined in sec_1_901-2 ussub elected the safe_harbor method of sec_1_901-2a e to determine the portion of country x levies that is considered to be a tax for purposes of sec_901 and sec_903 of the internal_revenue_code under the safe_harbor method ussub’s country x tax_base must be multiplied by the country x general tax_rate the d factor in the formula to determine the amount of creditable tax ussub used the generally applicable country x corporate tax_rate on its business income and the generally applicable statutory rate on its after-tax profits in the d factor ussub did not use the lower treaty rates law and analysis sec_901 of the internal_revenue_code allows a credit for the amount of income taxes paid_or_accrued by or on behalf of a taxpayer to a foreign_country or possession_of_the_united_states a foreign levy is creditable only if it is a tax whose predominant character is that of an income_tax in the u s sense a levy is a tax if it requires a compulsory payment pursuant to the foreign country’s authority to levy taxes under sec_1_901-2 a payment in exchange for a specific_economic_benefit is not a tax a taxpayer who is subject_to a foreign levy and who also directly or indirectly receives a specific_economic_benefit from a foreign government is a dual_capacity_taxpayer sec_1_901-2 under sec_1_901-2 a i a dual_capacity_taxpayer must establish the portion if any of the foreign levy that is a tax during the audit period ussub was a dual_capacity_taxpayer because under agreement c it received the right to engage in business b in country x because the laws governing amounts levied pursuant to agreement c were different than those applicable to non-dual capacity taxpayers ussub must establish the distinct element of the levy that is a tax sec_1_901-2a provides that a dual_capacity_taxpayer may use either the facts and circumstances method or the safe_harbor method to establish the tax amount under the facts and circumstances method not relevant here the taxpayer must establish by all of the facts and circumstances the portion if any of the levy that is not paid in exchange for a specific_economic_benefit see sec_1_901-2a the portion so established is the creditable tax ussub elected to apply the safe_harbor method which employs a splitting approach to determine the portion if any of the payments made under the foreign levy that is a creditable tax under the safe_harbor method described in sec_1_901-2a the dual capacity tam-118929-99 taxpayer applies a formula to determine the amount of the levy that is the qualifying_amount or the creditable tax sec_1_901-2a provides that the formula is intended to provide a foreign_tax_credit for an amount approximately equal to the amount of generally imposed income_tax that would have been required to be paid in the taxable_year by the dual_capacity_taxpayer if it had not been a dual_capacity_taxpayer and if the amount considered to be paid for the specific_economic_benefit had been deductible in determining the income_tax_liability the safe_harbor formula is a-b-c x d 1-d where a the amount of gross_receipts determined under foreign law b the amount of costs and expenses c the total amount_paid pursuant to the levy and d the tax_rate sec_1_901-2a provides that the tax_rate the d factor for purposes of the safe_harbor formula is the tax_rate that is applicable in computing tax_liability under the general tax if the rate of the general tax varies with the amount of the base the rate to be used is the rate that applies under the general tax to a person whose base is the same as that of the dual_capacity_taxpayer minus the specific_economic_benefit amount_paid provided that such rate applies in practice to non-dual capacity taxpayers id sec_1_901-2a further provides if the general tax is a series of income taxes eg on different types of income or if the application of the general tax differs by its terms for different classes of persons subject_to the general tax eg for persons in different industries then except as otherwise provided in this paragraph e the qualifying_amount shall be computed by reference to the income_tax contained in such series of income taxes or in the case of such different applications the application of the general tax that by its terms and in practice imposes the highest tax burden on persons other than dual capacity taxpayers notwithstanding the preceding sentence the general tax amount shall be computed by reference to the application of the general tax to entities of the same type as determined under the general tax as the dual_capacity_taxpayer and to persons of the same resident or nonresident status as determined under the general tax as the dual_capacity_taxpayer and if the general tax treats business income differently from non-business eg investment_income as determined under the general tax the dual capacity taxpayer’s business and non-business income shall be treated as the general tax treats such income if for example the dual_capacity_taxpayer would under the general tax be treated as a resident and as a corporation ie because the rules of the general tax treat an entity like the dual_capacity_taxpayer as a corporation the dual_capacity_taxpayer shall be so treated in computing the qualifying_amount tam-118929-99 it is not disputed that ussub was actually required under agreement c to use a rate equal to the statutory rate on its after-tax profits to compute its tax_liability to country x in the years under audit the reduced treaty rates did not apply because ussub was a dual_capacity_taxpayer that entered into agreement c see article i of the treaty the disputed point is whether to use the statutory rate or the u s treaty rate as the general tax_rate in the safe_harbor formula in determining the portion of ussub’s tax_payments that qualify as creditable taxes in other words the question is whether the dual capacity taxpayer’s status as a u s taxpayer that would be eligible for reduced tax_rates under the treaty if it were not a dual_capacity_taxpayer is a factor that should be taken into account in determining the applicable_rate sec_1_901-2a suggests that the reduced treaty rates should be used because use of those rates would approximate the amount of tax ussub itself as a u s resident eligible to be taxed at the reduced treaty rates would have paid to country x on its profits if it had been a non-dual capacity taxpayer however sec_1_901-2a provides only a general statement of what the safe_harbor formula is designed to do the specific rules for determining what tax_rate is used in the d factor are contained in sec_1_901-2a and i sec_1_901-2a indicates that the appropriate rate is the highest tax_rate imposed in practice on a person that is a non-dual capacity taxpayer with income comparable to that of the dual_capacity_taxpayer this suggests that the specific dual capacity taxpayer’s eligibility for treaty benefits is not taken into account in determining the generally applicable tax_rate similarly sec_1_901-2a provides that if the general tax applies differently to different classes of persons the qualifying_amount is computed by reference to the application that by its terms and in practice imposes the highest tax burden on persons other than dual capacity taxpayers this language indicates that the higher statutory rate rather than lower treaty rates for which some but not all classes of taxpayers are eligible should be used the context of the reference in sec_1_901-2a to entities of the same type suggests that this factor refers to entity classification such as corporation partnership or trust and not to all of the specific attributes of the dual_capacity_taxpayer there is no dispute in this case over the application of the other rules referenced in sec_1_901-2a while the regulations are ambiguous the better view is that the generally applicable statutory rate of additional tax and not the lower u s treaty rate should be used in computing the d factor this reading of the regulations best furthers the underlying purpose of the safe_harbor formula as discussed above the purpose of the safe_harbor formula is to approximate the portion of the payment made by the dual_capacity_taxpayer that is a tax the regulations identify the highest tax burden imposed by the foreign_country on non-dual capacity taxpayers as the amount treated as a tax so that only amounts paid in excess of this amount by the dual_capacity_taxpayer are considered to be paid in exchange for the specific_economic_benefit that it received ie tam-118929-99 the deemed royalty element of the payment if the highest_rate that applies in practice to other non-dual capacity taxpayers is not used in the safe_harbor formula an amount of tax paid_by a non-dual capacity taxpayer would be treated as a royalty when paid_by a dual_capacity_taxpayer accordingly use of the statutory rate in the d formula reaches the correct result in this case a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
